 In the Matter ofCULLOM&GHERTNER COMPANYandINTERNATIONALBROTHERHOOD OF BOOK-BINDERS, LOCALNo. 83Case No. C-973:Decided August 7, 1939Printing Industry-Interference, Restraint, and Coercion-Discrimination.:dis-charge, lay-off, or refusalto employfive employees;charges of,unsupportedby the evidence,dismissed-Strike:involved-UnitAppropriatefor CollectiveBargaining:bookbinders,paper rulers, paper cutters,stockmen,finishers,ma-chine fitters,wrappers,inspectors,foremen, andforeladies-Representatives:proof of choice :membershiplist compiled from official union records-CollectiveBargaining:refusal atthe outsetof the negotiations to enter into a signed,written contractput aside and did notbecome a factorin the negotiations;impasse reached on question whether or not the respondent would enter into aclosed-shop contract with the union;offer to reopen negotiations on conditionthat respondenthave counsel present rejected by the union;allegations ofrefusal to bargaindismissed-Complaint:dismissed.Mr. Marion A. Prowell,for the Board.Norvell and Minick,byMr. V. E. Norvell, Jr.,of Nashville, Tenn.,for the respondent.Mr. James J. Hailey,of Nashville, Tenn., for the I. B. B.Mr. Roscoe L. Barrow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASE .On December 8, 1937, International Brotherhood of Bookbinders,Local No. 83, herein called the I. B. B., filed charges, and on June10, 1938, amended charges, with the Regional Director for the TenthRegion (Atlanta, Georgia), alleging that Cullom & Ghertner Com-pany, Nashville, Tennessee, herein called the respondent, had en-gaged in and was engaging in unfair labor practices affecting com-Inerce within the meaning of Section 8 (1), (3), and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Upon these charges and amended charges, theBoard, by the Regional Director, issued its complaint, dated June 11,1938, against the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices within the14 N. L. R. B., No. 21.270 CI LLOII & GHERTNER CO_IIPANY271meaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7 )of the Act.The complaint and notice of hearing were duly servedon the respondent and the I. B. B.With respect to the unfair labor practices, the complaint allegedin substance (1) that the respondent threatened its employees withdischarge and discrimination if they should engage in activities inbehalf of the I. B. B.; (2) that the respondent discharged RubyWard, Mary Taylor, Katherine Lorene Williams, Robert C. Wil-liams, J. E. Poole, and Lola Mai Nabors because of their member-ship in the I. B. B., and refused to reinstate them for the samereason; (3) that the respondent refused to bargain with the I. B. B.in regard to conditions of employment, although the. I. B. B. repre-sented a majority of the employees of the respondent in an appro-priate unit; (4) that in protest of the refusal to bargain the em-ployees went out on strike on or about November 16, 1937, whichstrike still exists; and (5) that by each of these acts the respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act..On June 19, 1938, the respondent filed an'answer to the complaintdenying the unfair labor practices charged.The respondent simul-taneously filed a motion to strike, except in so far as it alleges specificacts, Section 5 of the complaint, which is, in substance, a charge ofviolation of Section 8 (1) of the Act.This motion was overruledby the Trial Examiner during the hearing.Pursuant to the notice, a hearing was held in Nashville, Tennessee,from June 20 through 23, 1938, before Webster Powell, the TrialExaminer duly designated by the Board.The Board and the re-spondent were represented by counsel, and the I. B. B. by one of itsrepresentatives.All participated in the hearing and were affordedfall opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.Paragraph 12 of the complaint states, "On or about November 16,1937, as a. direct result of the said respondent's refusal to bargain,and in protest thereof, the employees of the said unit came out onstrike,which strike still exists at the present time."On June 20,1938, while the hearing was in progress, the Board's counsel made anotion to amend paragraph 12 of the complaint by changing the lastclause of paragraph 12, above, to read "... which strike was endedon or about February 13, 1938," and adding the following clause:"that the respondent, by its officers, agents and. employees, eventhough oftentimes requested to do so, has refused and is now refusingto employ, and has at all times since said strike was ended, refused toemploy, the employees in said unit, because of their membership inand activities in behalf of the International Brotherhood of Book- 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDbinders, Local No. 83."The respondent objected to the motion onthe grounds that it did not name the persons who were refused em-ployment by the respondent for the reason. alleged, and that therespondent was therefore unable to prepare proof in answer tb theallegation.The Board's counsel then made a second motion, onJune 20, 1938, to amend the complaint, which was the same as thefirst,motion except that it named all those who went out on strikeand all who were allegedly refused employment at the terminationof the strike.The respondent further objected to the second motionbecause it added to the complaint nine persons subject to reinstate-ment with back pay, and opened a new field without giving therespondent sufficient notice in which to provide an adequate defense.The Trial Examiner denied the motions in so far as they allegedthat the strike ended about February 13, 1938, and named nine ad-ditional strikers who were allegedly refused reemployment because oftheir membership in and activities in behalf of the I. B. B.TheI.B. B. took exception.Section 10 (b) of the Act and Article II,Section 7, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, provide for amendment of the com-plaint by the Trial Examiner or the Board in his or its discretionat any time prior to the issuance of an order based thereon.,Wefind no abuse by the Trial Examiner of his discretion in this ruling.It is hereby affirmed. In so affirming the ruling, we do not passupon the merits of the matters sought to be introduced.Also in his first motion to amend the complaint, the Board's coun-selmoved to amend the complaint to read that the respondent "re-fused to employ" Mary Taylor and "discharged or laid off for aperiod of about two days" Lola Mai Nabors. The complaint hadalleged that they were "discharged."The Trial Examiner allowedthis portion of the motion to amend.On June 23, 1938, the TrialExaminer allowed the motion of the Board's counsel to strike thatportion of the complaint which alleges that Robert C. Williams andJ. E. Poole were discharged for their membership in the I. B. B.On October 15, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served on the parties.He foundthat the respondent had not engaged in and was not engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1), (3), and .(5) and. Section 2 (6) and (7) of the Act,and recommended that the complaint be dismissed.-The respondent, on November 4, 1938, and the I. B. B., on No-vember 9, 1938, filed exceptions to the Trial Examiner's rulings on'These Rules and Regulations were superseded on July 14, 1939, by National LaborRelations Board Rules and Regulations, Series 2.The newRules and Regulations makesimilar provision as to the matter here under discussion (Article II, Section 7). CULLOM& GHERTNERCOMPANY273motions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner on motions. and,objections to the admission of evidence, and the exceptions thereto,and finds that no prejudicial errors were committed.The rulingsare hereby affirmed.The respondent, on May 29, 1939, and the I. B. B., on May 13,1939, filed briefs with the Board.The Board has considered thecontentions of the respondent and the I. B. B. and except in so faras they are consistent with the findings, ' conclusions, and order setforth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCullom & Ghertner Company is a Tennessee corporation engagedin the business of printing and selling printing supplies in Nashville,Tennessee.The raw materials used in its process are paper, binderysupplies, glue, and ink.During 1937 it purchased raw materialscosting approximately $238,000.Approximately 51 per cent of suchraw materials were shipped to the respondent from points outsideTennessee.Respondent's total sales during 1934' were approximately$470,000.Approximately 45 per cent, by value, of the finishedproducts were sold and shipped to points outside Tennessee.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Bookbinders, Local No. 83, is a labororganization affiliated with the American Federation of Labor. Itadmits to membership bookbinders, paper rulers, paper ' cutters,stockmen, finishers, machine fitters, wrappers, and inspectors, in-cluding foremen and foreladies.III.THE ALLEGEDUNFAIR LABOR PRACTICESA. BackgrowndDuring the latter part of March 1937, James Hailey, representingthe I. B. B., discussed with Simon Ghertner, the president of therespondent, certain alleged unrest among the employees in the plantand urged Ghertner to enter into collective bargaining negotiationswith the I. B. B. and other craft unions in the plant.Hailey con-tends that Ghertner refused to enter into negotiations or to recog-nize the unions, and that Ghertner suggested a raise in pay to quietthe unrest.Ghertner denies this.On April 19, 1937, representa- 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives of the I. B. B., the International Printing Pressmen's Union,the Amalgamated Lithographers' Union, and the International Typo-graphical Union met with officials of the respondent and urged themto enter into closed-shop agreements.Ghertner asked for time tothink the matter over.On the following day they met again anddiscussed the closed-shop provision for about 2 hours.Hailey thenleft the conference, being ill, and gave the remaining union repre-sentatives permission to enter into an agreement for the I. B. B.Hailey claims that this permission was qualified in that they mightbind the I. B. B. only by,'an agreement which conformed to its laws.The officials of the respondent deny that any such qualification wasmade.About' 30 minutes after Hailey left the conference the employeeswho were members of the several unions came out on strike.There-upon, the respondent immediately entered into an open-shop contractwith the unions. It was agreed that separate contracts with the in-dividual unions would be executed later.The strike was then calledoff.When Hailey saw this agreement, which was consummated in hisabsence, he immediately repudiated it on the ground that an executiveorder of the I. B. B. and the General Laws of the I. B. B. requirethe I. B. B. to enter into closed-shop contracts only.AlthoughHailey failed to produce the executive order at the hearing, Sections41 and 51 of the I. B. B. General Laws may be construed to requirea closed-shop contract, and Hailey testified that such was the properconstruction to be placed upon them.The respondent thereafterconcluded open-shop contracts with the Typographers, PrintingPressmen, and Lithographers.Hailey insisted upon a closed-shopcontract, and negotiations with the respondent ensued.During their negotiations Hailey complained to Ghertner that theemployees were afraid to join the I. B. B., lest they be discriminatedagainst by the respondent.To allay this fear, Bainbridge, the plantsuperintendent, gave Hailey a letter, dated May 5, 1937, which states,"If any of our people have a desire of joining the binders' union,we will not hold this against them and will still hold them in veryhigh esteem for their proven loyalty to this firm."Finally, on May 12, 1937, the respondent executed a closed-shopcontract with the I. B. B.This contract was to expire on October1, 1937.In explanation of this short-term contract, Hailey testifiedthat Ghertner said all the other contracts were expiring on October 1,1937, and that it would be convenient if the contract with the I.'B. B.expired at the same time.,Ghertner testified that he told Hailey thatbecause he knew nothing of the closed shop, he was just trying itout for about 6 months. CULLOII & GHERTNER COMPANY275The negotiations described above, which are preliminary to thematters coveredby the complaint,indicate that the respondent wasnot opposed to its employees organizing,that it was willing to enterinto collectivebargaining agreements, and thatitwas willing to givethe closed-shop contract a trial.B. The refusal to bargainThe complaint alleges that during October 1937 and at all timesthereafter, the respondent refused to bargain with the I. B. B. asthe exclusive representative of the employees.The respondent'sanswer denies the allegation.1.The appropriate unitThe I. B. B. admits to membership all bookbinders, paper rulers,paper cutters, stockmen, finishers, machine fitters, wra-ppers, in-spectors, foremen, and foreladies employed by the respondent.Sec-tion 51 of the I. B. B. General Laws requires that foremen and f ore-ladies belong to the I. B. B. The respondent took the position atthe hearing that the question whether foremen and foreladies shouldbe included in the appropriate unit was a matter of law to be deter=mined by the Board.However, it. made no formal objection to theirinclusion.In the contract of May 12, 1937, the respondent agreedthat foremen and foreladies should be members of the I. B. B.Nor-mally such employees are excluded from the unit, but since it appearsthat foremen and foreladies are eligible for membership in theI.B. B. and the history of bargaining in the plant shows that theyhave accepted membership in the I. B. B. under a closed-shop con-tract, we shall include them in the unit in this case.2We. find that the bookbinders, paper rulers, paper cutters, stock-men, finishers, machine fitters, wrappers, inspectors, foremen, andforeladies employed by the respondent constitute a unit appropriatefor the purposes of collective bargaining and that said unit insuresto employees of the respondent the full benefit of their right to self-organization and collective bargaining and otherwise effectuates thepolicies of the.Act.2.Representation by the I. B. B. of a majority of the employees inthe appropriate unitA list of the employees who were employed in the bindery depart,ment on September 30, 1937, was introduced in evidence and checkedSeeMatter of Horace G. Prettyman and Arthur J. Wiltse, co-partners,doing businessasthe Ann Arbor PressandInternational Typographical Union,12'19.L.'R. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDagainst the union-membership roll by the secretary of the I. B. B^All employees in the appropriate unit were members of the I. B. B_Itwas stipulated by the respondent that the pay roll and unionmembership were substantially the same on September 18, 1937, thedate on which representatives of the I. B. B. met with officials of therespondent and the respondent allegedly refused to bargain.We find that on September 18, 1937, and throughout the periodcovered by the negotiations thereafter, the I. B. B. had been desig-nated and selected by a majority of the respondent's employees inthe appropriate unit.Pursuant to Section 9 (a) of the Act, it was,therefore, the exclusive representative of all the employees in suchunit for the purposes of collective bargaining with respectto ratesof pay, wages, hours of employment, and other conditions ofemployment..03.The negotiationsThe closed-shop contract entered into by the respondent and theI.B. B. onMay 12, 1937, provided that if either party desiredchangesin the agreement, it should notify the other party 30 days prior tothe expiration date, and that in the eventno changes were asked thecontract would be renewed automatically for a period of 1 year.The expiration or renewal date of the contract was October 1, 1937.About August 27, 1937, Hailey told Ghertner that the I. B. B. wishedto renew the contract without changes.Ghertner told Hailey thatthe respondent would want some changes.On August 30, 1937,Ghertner wrote to Hailey, stating that he wanted to discuss furtherthe continuanceof the contract.Conferences of the officers of therespondent and the Wage Scale Committee of the I. B. B. were heldon September 18, 1937, and on October 6, 1937.There is conflicting testimony in regard to the positions taken bythe respondent and the I. B. B. at these conferences.Hailey andJ.W. Nichols,an officer ofthe I. B. B., both testified that at theoutset Ghertner said that he, had decided that he would not renewthe contract; that he was not going to renew the contracts with anyof the other unions; that in the future he intended to run his businesswithout any unionagreements.On the other hand Ghertner main-tainedthatHailey said, "We want to continue on the basis as wehave in thepast," and that he replied, "We are willing to continue onthe presentscale of prices and observe the hours, but we are notwillingto continue on a closed-shop basis."At the close of the con-ference,Hailey asked Ghertner to state the respondent's position inwriting.On September 22, 1937, Ghertner wrote a letter to Hailey inwhich he made the followingstatement :... we feel we have never discriminated against any em-ployee inthe matterof hiring, dischargingor in any other way CULLOM &GHERTNERCOMPANY277because of union affiliation or membership and we will not dis-criminate in the future; we are willing to pay the present wages.we are paying, and the present hours per week for them shall beobserved, but we do not care to agree by a signed contract orotherwise, to a closed shop either as to present employees, orhiring of new ones.Ghertner did not affirmatively tell Hailey or the Committee thathe would sign a contract comprising all the terms of the old con-tract except the closed-shop provision.Ghertner was questioned onthis point during the hearing as follows :Q. In the conference which you held with the Union on Sep-tember 18, or about that, the first conference, or the second confer-ence on October 6, did you ever tell the union that you wouldenter into a written contract covering everything that was inthe old contract except a closed shop?A. It was not asked of me.Q. You never did tell them that?A. They didn't ask me. I did tell them I would have beenvery glad to carry on, if they had to know what I would havesaid.They didn't ask me that at all.Bainbridge, the plant superintendent, testified to the same effect.Q. I will ask you if, in, either of those conference, anyone rep-resenting the company offered to sign up a contract with theunion concerning all of the past provisions of the former con-tract with the exception of the closed shop?A.We were not asked to.Q. You did not volunteer that?A. No, sir.From subsequent events it appears that Hailey did believe thatGhertner was offering to make an oral agreement only.He so re-ported to the I. B. B. meetings; he so wrote to the International head-quarters; he so wrote in a letter to Ghertner. InMatter of InlandSteel Company 3we held that under normal circumstances, an essen-tial element of collective bargaining in good faith by an employer is awillingness to embody the results of negotiations in a signed agree-ment.But in that case the respondent's refusal to enter into a signedagreement with the Union, announced at the commencement of nego-tiations broke up the negotiations and the actual terms were "notseriously discussed.In the case before us, the refusal, if any, toenter into a written contract, does not appear to have had that effect.3Mfatter of Inland Steel CompanyandSteelWorkers Organizing Committee andAmalgamated Associationof Iron, Steel, and Tin Workers of North America, LodgeNos.03, 1010, and 1101,9 N. L. R. B. 783. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn fact, the question of the respondent's willingness to enter into awritten contract, as such, was in no way a factor in the negotiations.4The only question to receive serious discussion at any of the meetingswas the,,question. whether or not the .respondent would enter into aclosed-shop agreement, and on this questionan impassewas reached.The respondent was never asked to sign a written open-shop contract.On this point Hailey testified as follows :Q.Had you or not given him (Ghertner) . to understand inconnection with this contract of May 12, . . . that is the only kindof a contract the union would sign, to-wit, a closed shop contract?A. I told him that on the night of May 12.Q. And never had receded from that position?A. I had not and haven't yet.Q. So far as you know, no other member of that Committee, oranyone elseauthorized to speak for your union, had receded fromthat position?A. So far as I know they had' not ...Q. Of course, with a word or two of departure, the breaking upwas after you had then stated the only kind of a contract youwould sign must include the closed shop provision?A. Absolutely.Ghertner testified in the same vein :Q. At any of these conferences ... , did you state that youwould not sign any contracts or agreements of any kind?A. No, sir.Q. Did you ever have any request except for a closed shop con-tract or agreement?-'A.That is the only one I had, a closed shop contract.At the close of the second conference, Hailey said to Ghertner, "Ifyou will observe the hours and will not discriminate against unionpeople and keep up the present scale, we will have no trouble."OnNovember 13, 1937, Hailey wrote to Ghertner stating that Curtis, aLabor Department conciliator, had advised him that the respondentwould not meet the Wage Scale Committee again.Ghertner repliedto the letter on the salve day, denying this allegation and stating that4 InMatter of Holston Manufacturing CompanyandArnerican Federation of HosieryWorkers,13N.L. JtB. 783,representatives of the respondent and the Union metand discussed terms several times,but the respondent's continual refusal, throughout thenegotiations, to enter Into a signed, written contract was a vital factor in creating animpasse, and no agreement was reached.We held, in that case;that the refusal toenter into a signed; written contract constituted a violation of Section 8 (5) of the Act.In the instant case the respondent's refusal,if such there was, to enter into a writtencontract received no further attention from the parties.They discussed the questionwhether or not the respondent would agree to a closed shop, and reached an impasse onthat issue. CULLOM & GHERTNER COMPANY279he had merely advised Curtis that he preferred to have the Committeemeet with the respondent's attorney or at least with an attorney pres-ent.He added "... We are always glad to see you..." In the mean-time the I. B. B. had obtained strike sanction from International head-quarters, and on November 16, 1937, the members.of the I. B. B. wentout on strike. 'The members of the International TypographicalUnion refused to cross the-picket line.On the same day Ghertnerwrote a letter to Hailey and Cuthbert, representative of the Interna-tional Typographical Union, in which he stated, "If either or both ofyou or your committee desire to see us we will be glad to have a con-ference at any reasonable time with the preference that our legaladviser be present and certainly you should not object to this." Inhis reply, dated November 16, 1938, Hailey stated, "We will not agreeto confer with an attorney or with your firm with an attorney present."In this exchange of letters Ghertner and Hailey also refused to changetheir positions in regard to a closed shop.From the above evidence` it is clear that the respondent -and theI.B. B. had reached an impasse on the closed-shop issue and on theissue -whether or not the respondent might have counsel' present during their conferences with the I. B. B.The Act does not require' anemployer to agree to any particular term, such as a closed shop, solong as he negotiates with the representative of his employees in goodfaith.We may assume, with reason, that the respondent would havesigned a contract embodying all the provisions of the old contractexcept the closed shop, if it had 'been asked to do so.The evidence further shows that the' respondent left the door' opento bargaining even after the strike, on the one condition 'that therespondent's attorney be present at the conference.This was, not an'unreasonable condition.We are not convinced on the evidence 'as awhole:.that -the` respondent failed to negotiate in good faith with theI.B.B.We find that the respondent has not refused to bargain collectivelywith the I. B. B. as the exclusive representative of its employees in anappropriate unit, and has not thereby interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed bySection 7 of the Act.We further find that the strike, which beganon November 16, 1937, was not the result of unfair labor practices onthe part of the respondent.C. The dischao'gesThe complaint, as amended, alleges that the respondent dischargedRuby Ward and Katherine Lorene Williams, discharged or laid offLola Mai Nabors for a period of about 2 days, and refused, to employ190935-40-vol. 14-19 280 rDECISIONS OF NATIONAL ' LABOR RELATIONS BOARDMary Taylor, because of their membership in and activities in behalfof the I. B. B. The respondent's answerdenied the allegations.Ruby Wardwas employed in the ,bindery on March 15, 1937. She.was an inexperienced worker, and the plant superintendent told herat the time she was employed that she was being givena trial.Shemade little progress in the bindery and was transferred,to' the wrap-,ping table.The forelady complained of her inefficiency and she waslaid off July 6, 1937.Although Ward was a member of the I. B. B.,she had neither held a responsible position in the I. B. B. nor hadshe been active in union matters..Katherine- LoreneWilliamsclaimsshe was laidoff inSeptember1937, without any reason being given therefor.The plant superin-,tendent maintains' that she .voluntarily quit on the day her husbandwas discharged for cause.On October 6, 1937, the respondent calledher back.accord to care for a. sick relative.Three days' later she returned.andwas a member ofthe I. B: B. and she, ,picketed the plant during. the strike.She hasnot been active otherwisein union matters.Mary Taylorwas an experienced inspector in the wrapping depart-ment.. She was forced to leave her job because of illness from March17.to April 23,4937. - She returned to her former position but becameillagainon May 27, 1937, and went to the hospital to undergo anoperation. 'She returned in September 1937 and asked for her formerposition.In the meantime' the respondent 'had trained another em-ployee, who. was also amember of the; I. B. B., to do' the work.Thesuperintendent told her. that he would-, try to find something for herto do.She has -not been -reemployed.She picketed during the strike,-but she has not been. active `otherwisein union matters.Lola 'Mai Naborsassisted another employee, ThomasStone, in theoperation of a rulingmachine.On October 20, 1937, the machinewas closed down and both employees were laid off. ' When the lay-off occurred, there 'was sufficient work. at the, machine to keep it' inoperation for 3 days, but this work was not for immediate shipment.The ruling machine has been closed down, at othertimes.'At suchtimes, these employees usually have been given work in tine 'bindery;but at times they have not.Ghertaner claims the machine was closeddown as aneconomy move.machine was resumed and Nabors and Stone were called back to work.On the following day both walked out on strike.During the strikethe respondent trained another employee to do Nabors' work.Afterthe strikewas terminatedon February 13, 1938, Nabors returned onsix occasionsnever returned to ask for a job, and he does not wish to be reinstated. CULLOM &GHERTNERCOMPANY281The I. B. B. alleges that in employing non-union employees afterthe foregoing union members were discharged, the respondent dis-criminated against the complainants.After the contract terminatedon October 1, 1937, the plant superintendent, Bainbridge, told thepresident of the I. B. B., Nichols, that he would- thereafter procureemployees from his own sources.When Bainbridge reported thisto Ghertner, Ghertner sent him back to Nichols with a retraction. OnOctober 9, 1937, the respondent employed Mary Keef and G. A.Racier, and on October 21, 1937, Ross and Regg, all non-union mem-bers, to do a cellophane-tipping job.According to Ghertner hecould not have obtained this contract if he had been required to useunion members who were paid at a higher rate. These employeeswere hired only temporarily.At the time they were employed theUnion had 100 per cent membership in the plant, and the closed-shopcontract was not in effect.Under the circumstances we are not con-vinced that in employing these non-union' members the respondentdiscriminated against employees who were members of the I. B. B.In view of the weight to be attached to the findings of the TrialExaminer on conflicting testimony, and in view of the respondent'sconduct as disclosed by the record as a whole, we are convinced thatWarcl,Williams, Taylor, Nabors, and Stone were not discharged orlaid off because of their membership in or activities in behalf of theI.B.B.We find that the respondent has not discriminated in regard to thehire and tenure, of .employment of Ruby Ward,, Katherine. LoreneWilliams, Mary Taylor, Lola Mai Nabors, and TlWinas Stone, andhas not, by discharging or laying them off, interfered with, re-strained, or coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act. Since we have not found that, therespondent committed any unfair labor practices, we shall dismissthe allegations of the complaint in their entirety.Upon the basis of the foregoing findings of fact and the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.International Brotherhood of Bookbinders,Local No. 83, is alabor organization within the meaning of Section 2 (5) ofthe Act.2.All the bookbinders,paper rulers,paper cutters,stockmen,finishers,machine fitters, wrappers, inspectors,foremen, and foreladiesemployed by the respondent constitute a unit appropriate for thepurposes of collective bargaining,within themeaning of Section 9(b) of the Act.3.International Brotherhood of Bookbinders,Local No. 83, on Sep-tember 18, 1937,and thereafter,was the exclusive representative of 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDall of the employees in such unit for the purposes of collective bar-gaining, within the meaning of Section 9 (a) of the Act.4.By discharging or laying off Ruby Ward, Katherine LoreneWilliams,Mary Taylor, Lola Mai Nabors, and Thomas Stone, therespondent has not discriminated in regard to the hire or tenure ofemployment of its employees and has not engaged in unfair laborpractices within the meaning of Section 8 (3) of the Act.5.By refusing to enter into a closed=shop contract and by refusingto meet with the representatives of the I. B. B. for the purposes ofcollective bargaining unless the respondent's counsel should be permitted to attend such meeting, the respondent has not refused to,bargain collectively, within the meaning of Section 8 (5) of the Act.6.By the above acts the respondent has not interfered with, re-strained, or coerced its employees in the exercise of the rights guar-anteed by Section 7 of the Act, and has not engaged in an unfairlabor practice within the meaning of Section 8. (1) of the Act.ORDERUponthe basis of the foregoing findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, theNational Labor Relations Board hereby orders that the com-plaint against Cullom and Ghertner Company, Nashville,Tennessee,be, and it hereby is, dismissed.MR. WILLIAM M. LmsERsoN took no part in the consideration ofthe above Decision and Order.